Citation Nr: 0420723	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-24 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer, to include the question of 
whether an increased rating is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's 100 
percent rating for service-connected prostate cancer, to 40 
percent.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded for a VA examination to 
specifically address all elements of the appropriate 
regulation necessary to determine if the veteran meets 
the requirements for restoration of a 100 percent rating 
for service-connected prostate cancer.

?	This case is remanded to ensure that all provisions of 
the Veterans Claims Assistance Act (VCAA) are complied 
with.


VA Examination


The veteran claims that his 40 percent rating does not 
adequately reflect the severity of his condition.  However, 
as the United States Court of Veterans Appeals (Court) noted 
in Massey v. Brown, 7 Vet.App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  In Massey, the Court reviewed a 
psychiatric rating and discussed the applicable criteria for 
rating psychiatric disabilities.  The Court noted that 
ratings must be based on medical findings that address the 
specific rating criteria.

Similarly, in this instance, the October 2002 adjudication by 
the RO, which was based on a VA examination in April 2002, is 
not based on medical findings that relate to the specific 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.115a and 
4.115b, Diagnostic Codes 7528 and 7527.  For example, the 
April 2002 VA examination report does not address all of the 
criteria for a voiding dysfunction.  This includes the 60 
percent rating which rates a particular condition as urine 
leakage, frequency or obstructed voiding; continual urine 
leakage, post surgical urinary diversion; urinary 
incontinence, or stress incontinence, requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

In view of the Court's instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veteran's medical history, thereby 
enabling the examiner to describe the veteran's symptoms in 
terms consistent with the rating criteria.


VCAA


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Finally, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  It is noted that the veteran has not yet been 
provided notice as required under these provisions in written 
format.  Accordingly, this should be accomplished prior to a 
final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:


1.  The RO should also send the veteran a VCAA letter, 
which explains the relevant portions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
The RO must ensure that the case is developed in 
accordance with all notice and duty-to-assist provisions 
of VCAA.  The veteran and his representative must be 
notified of any information and medical or lay evidence 
that is necessary to substantiate the claim of 
compensation under 38 U.S.C.A. § 1151, which information 
and evidence, if any, the claimant is required to 
provide to VA, and which information and evidence, VA is 
required to provide.  The veteran should also be 
requested to provide any evidence in her possession that 
pertains to her claim.

2.  The veteran should be requested to identify any 
recent medical treatment for his prostate cancer and the 
RO should request copies of all records associated with 
such treatment.  Specifically, the RO should obtain 
current treatment records from Dr. K.

3.  The veteran should be afforded a VA examination to 
determine the nature and severity of the residuals of 
his prostate cancer.  The examiner should provide 
diagnoses of all residuals of the veteran's prostate 
cancer.  The examination report should include responses 
to the following medical questions:

a.  Does the veteran require the use of an 
appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day?

b.  Does the veteran have constant albuminuria with 
some edema, definite decrease in kidney function or 
hypertension with diastolic pressure predominantly 
120 or more?

c.  Does the veteran have local recurrence or 
metastasis of his prostate cancer?

If it is not feasible to answer any of the above listed 
questions, this should be so stated.  The claims folder 
and a copy of this remand must be made available to the 
examining physician in conjunction with the examination 
so that he/she may review pertinent aspects of the 
veteran's medical history.

   

4.  The RO should then re-adjudicate the veteran's claim 
for restoration of a 100 percent rating for his service-
connected prostate cancer, to include the question of 
whether an increased rating is warranted, with 
particular consideration given to the provisions of 38 
C.F.R. §§ 4.115a and 4.115b, (Diagnostic Codes 7528 - 
7527) (2003).  After completion of the foregoing, and 
after undertaking any further development deemed 
warranted by the record, the claim should be re-
adjudicated.  In the event that the claim is not 
resolved to the satisfaction of the appellant, he should 
be furnished a Supplemental Statement of the Case 
regarding entitlement to restoration of his service-
connected prostate cancer, which includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The appellant must be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

